 



AMENDMENT 10.48

FOURTH AMENDMENT TO ACCOUNT TRANSFER

AND PURCHASE AGREEMENT

     THIS FOURTH AMENDMENT TO ACCOUNT TRANSFER AND PURCHASE AGREEMENT (this
“Amendment”) is entered into by and between AESP, INC., a Florida corporation
(“Seller”), Slav Stein and Roman Briskin (collectively, the “Guarantors”) and
MARQUETTE COMMERCIAL FINANCE, INC., a Minnesota corporation (“MCF”).

     WHEREAS, Seller and KBK Financial, Inc., a Delaware corporation (“KBK
Delaware”) entered into that certain Account Transfer and Purchase Agreement
dated as of September 18, 2003, as amended from time to time (collectively, the
“Purchase Agreement”), such agreement, and all rights and obligations
thereunder, having been assigned by KBK Delaware to KBK Financial, Inc., a
Minnesota corporation (now known as MCF) pursuant to a Bill of Sale dated
November 24, 2003; and

     WHEREAS, pursuant to the Purchase Agreement the parties have provided for
the terms and conditions under which MCF may from time to time purchase certain
of Seller’s accounts; and

     WHEREAS, the Purchase Agreement and all other documents securing,
governing, guaranteeing and/or pertaining to the Purchase Agreement are
hereinafter referred to collectively as the “Purchase Documents”; and

     WHEREAS, the parties hereto now desire to modify the Purchase Agreement as
hereinafter provided;

     NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements contained herein, and for other valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

ARTICLE I
Definitions

Section 1.01 The terms used in this Amendment to the extent not otherwise
defined herein shall have the same meanings as in the Purchase Agreement.

ARTICLE II
Amendments

Section 2.01 Effective as of the date hereof, the second paragraph of Section 4
to the Purchase Agreement is replaced in its entirety to read as follows:

     ““Initial Payment” means Eighty percent (80.00%) of the Gross Amount “Gross
Amount” of an account means the gross face amount payable pursuant to the
related invoice. “Net Amount” of an account means the Gross Amount of such
account, less all permitted discounts, deductions and allowances. “Residual
Payment” with respect to an account means the aggregate amount collected with
respect to such account, less the sum of (i) the Initial Payment with respect to
such account, (ii) the MCF Discounts (as hereinafter defined), (iii) any and all
attorneys’ fees and other costs of collection.”

Section 2.02 Effective as of the date hereof, the “Fixed Discount” means a
discount of one and three-tenths percent (1.30%) of the Gross Amount of such
account.

Section 2.03 Effective as of the date hereof, the Addendum attached to the
Purchase Agreement is hereby replaced in its entirety with the Addendum attached
hereto.

ARTICLE III
Representations, Warranties, Ratification and Reaffirmation

Section 3.01 Seller hereby represents and warrants that: (i) the representations
and warranties contained in the Purchase Agreement are true and correct on and
as of the date hereof as though made on and as of the date hereof, and (ii) no
event has

 



--------------------------------------------------------------------------------



 



occurred and is continuing that constitutes an Event of Default or would
constitute an Event of Default but for the requirement of notice or lapse of
time or both.

Section 3.02 The terms and provisions set forth in this Amendment shall modify
and supersede all inconsistent terms and provisions set forth in the Purchase
Agreement, but except as expressly modified and superseded by this Amendment,
the terms and provisions of the Purchase Agreement are ratified and confirmed
and shall continue in full force and effect, Seller hereby agreeing that the
Purchase Agreement and the other Purchase Documents are and shall continue to be
outstanding, validly existing and enforceable in accordance with their
respective terms.

Section 3.03 Guarantors previously executed that certain Limited Guaranty (the
“Guaranty Agreement”) dated September 18, 2003 for the benefit of MCF to
unconditionally guarantee the payment by Seller of certain losses incurred by
MCF under the Purchase Agreement, as more fully described therein. Guarantors,
by executing this Amendment, hereby consent to this Amendment and agree that,
notwithstanding the execution of this Amendment, the Guaranty Agreement remains
in full force and effect and the obligations thereunder remain valid and binding
against Guarantors.

ARTICLE IV
Miscellaneous

Section 4.01 Each of the Purchase Documents is hereby amended so that any
reference in the Purchase Documents to the Purchase Agreement shall mean a
reference to the Purchase Agreement as amended hereby.

Section 4.02 This Amendment may be executed simultaneously in one or more
counterparts, each of shall be deemed an original, but all of which together
shall constitute one and the same instrument. Delivery of an executed
counterpart of this Amendment by telecopy shall be equally as effective as
delivery of a manually executed counterpart of this Amendment. Any party
delivering an executed counterpart of this Amendment by telecopy also shall
deliver a manually executed counterpart of this Amendment but the failure to
deliver a manually executed counterpart shall not affect the validity,
enforceability, and binding effect of this Amendment.

Section 4.03 The Agreement and this Amendment have been entered into in Tarrant
County, Texas and shall be performable for all purposes in, Tarrant County,
Texas. THE AGREEMENT, AS AMENDED HEREBY, SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. Courts within the State of Texas
shall have jurisdiction over any and all disputes arising under or pertaining to
the Agreement, as amended hereby, and venue in any such dispute shall be the
courts located in Tarrant County, Texas.

Section 4.04 This Amendment shall not become effective until executed by MCF.

Section 4.05 SELLER AND GUARANTORS EACH HEREBY ACKNOWLEDGES THAT IT HAS NO
DEFENSE, COUNTERCLAIM, OFFSET, CROSS-COMPLAINT, CLAIM OR DEMAND OF ANY KIND OR
NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL OR ANY PART OF
ITS LIABILITY TO REPAY THE INDEBTEDNESS AND OBLIGATIONS NOW OR HEREAFTER OWING
BY SELLER AND GUARANORS TO MCF OR TO SEEK AFFIRMATIVE RELIEF OR DAMAGES OF ANY
KIND OR NATURE FROM MCF. SELLER AND GUARANTORS EACH HEREBY VOLUNTARILY AND
KNOWINGLY RELEASES AND FOREVER DISCHARGES MCF, ITS PREDECESSORS, AGENTS,
EMPLOYEES, SUCCESSORS AND ASSIGNS, FROM ALL POSSIBLE CLAIMS, DEMANDS, ACTIONS,
CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES WHATSOEVER, KNOWN OR
UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR UNSUSPECTED, FIXED,
CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING IN WHOLE OR IN PART
ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH SELLER AND GUARANTORS
MAY NOW OR HEREAFTER HAVE AGAINST MCF, ITS PREDECESSORS, AGENTS, EMPLOYEES,
SUCCESSORS AND ASSIGNS, IF ANY, AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS
ARISE OUT OF CONTRACT, TORT, VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE,
INCLUDING WITHOUT LIMITATION, ANY SUCH CLAIMS ARISING FROM THE CONTRACTING FOR,
CHARGING, TAKING, RESERVING, COLLECTING OR RECEIVING INTEREST IN EXCESS OF THE
HIGHEST LAWFUL RATE APPLICABLE, THE EXERCISE OF ANY RIGHTS AND REMEDIES UNDER
THE PURCHASE AGREEMENT OR OTHER PURCHASE DOCUMENTS, AND THE NEGOTIATION FOR AND
EXECUTION OF THIS AMENDMENT.

Section 4.6 THE PURCHASE AGREEMENT AND THE OTHER PURCHASE DOCUMENTS, EACH AS
AMENDED HEREBY, REPRESENT THE FINAL AGREEMENT BETWEEN THE PARTIES HERETO WITH
RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREIN AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

 



--------------------------------------------------------------------------------



 



Section 4.07 Seller agrees to pay MCF a fee equal to $5,000 contemporaneously
with the effectiveness of this Amendment in consideration of the financial
accommodations provided by MCF to Seller contained herein.

     EXECUTED as of March 30, 2005.

              SELLER:
 
            AESP, INC.
 
       

  By:   /s/ Slav Stein

       

  Name:   Slav Stein

  Title:   President and CEO
 
            GUARANTORS:
 
            /s/ Slav Stein           SLAV STEIN
 
            /s/ Roman Briskin           ROMAN BRISKIN
 
            MCF:
 
            MARQUETTE COMMERCIAL FINANCE, INC.
 
       

  By:   /s/ Melissa K. Vance

       

  Name:   Melissa K. Vance

  Title:   Legal Administrator

  Date:   4-4-05

 



--------------------------------------------------------------------------------



 



ADDENDUM

to Account Transfer and Purchase Agreement between KBK Financial, Inc., now
known as Marquette Commercial Finance, Inc. (“MCF”) and AESP, Inc., a Florida
corporation (“Seller”) dated September 18, 2003 (the “Agreement”).

This Addendum modifies and supplements the Agreement as follows:



1.   Financial Covenants. Seller agrees to maintain the following financial
covenants while this Agreement remains in effect:



  (a)   Current Ratio. At the end of each of January, 2005 and February, 2005, a
ratio, calculated on a pro forma basis (i.e., add back in purchased accounts and
factored balance), of (i) current assets (excluding prepaid expenses), to
(ii) current liabilities of not less than less than .45 to 1.0. At the end of
each of the months of March through November, 2005, a ratio, calculated on a pro
forma basis (i.e., add back in purchased accounts and factored balance), of
(i) current assets (excluding prepaid expenses), to (ii) current liabilities of
not less than less than .55 to 1.0. At the end of December, 2005, a ratio,
calculated on a pro forma basis (i.e., add back in purchased accounts and
factored balance), of (i) current assets (excluding prepaid expenses), to
(ii) current liabilities of not less than less than .60 to 1.0     (b)  
Tangible Net Worth. At the end of each month from January, 2005 through May,
2005, its Tangible Net Worth at not less than ($1,550,000.00). At the end of
each month from June, 2005, through November, 2005, its Tangible Net Worth at
not less than ($1,400,000). At the end of December, 2005, its Tangible Net Worth
at not less than ($1,300,000).     (c)   Dilution. Seller covenants and agrees
that at the end of each fiscal month during the effectiveness of this Agreement,
the Seller’s Dilution shall not exceed six percent (6%). As used herein, the
term “Dilution” means for any period of time the percentage obtained by dividing
(a) the aggregate amount of credit memos, discounts and other downward
adjustments to the original invoiced price of inventory sold or services
rendered by Seller during such period, by (b) gross sales for such period, all
as determined by MCF.



    As used herein, the term “Tangible Net Worth” shall mean, as of any date,
the amount by which Seller’s total assets exceeds its total liabilities, plus
Subordinated Debt, less any intangible assets (as defined by generally accepted
accounting principles, including, without limitation, trademarks, patents,
copyrights, goodwill, covenants not to compete and customer lists), less
deferred charges. The term “Subordinated Debt” shall mean indebtedness owing by
Seller to a creditor other than MCF which has been subordinated and subject in
right of payment to the prior payment of all indebtedness and obligations now or
hereafter owing by Seller to MCF, such subordination to be evidenced by a
written agreement between Seller and the subordinated creditor which is in form
and substance satisfactory to MCF.

              AESP, Inc.
 
       

  By:   /s/ Slav Stein

       

  Name:   Slav Stein

  Title:   President and CEO
 
            MARQUETTE COMMERCIAL FINANCE, INC.
 
       

  By:   /s/ Melissa K. Vance

       

  Name:   Melissa K. Vance

  Title:   Legal Administrator

 